 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

Exhibit 10.4

Execution Version

  

Dated 12 April 2017

 

ncl corporation ltd.

as Guarantor

 

and

 

crÉdit agricole corporate and investment bank

as Security Trustee

 

guarantee

 

relating to a Loan Agreement dated 12 April 2017 in respect of
the passenger cruise ship newbuilding presently designated as Hull No. [*]


 

[t1701379_ex10-4pg01.jpg] 




 

 

  

Index

 



Clause   Page       1 Interpretation 1 2 Guarantee 3 3 Liability as Principal
and Independent Debtor 3 4 Expenses 4 5 Adjustment of Transactions 4 6 Payments
4 7 Interest 5 8 Subordination 5 9 Enforcement 6 10 Representations and
Warranties 7 11 Undertakings 9 12 Judgments and Currency Indemnity 17 13 Set-Off
17 14 Supplemental 18 15 Assignment and Transfer 19 16 Notices 20 17 Invalidity
of Loan Agreement 20 18 Governing Law and Jurisdiction 21



 

 

 

 

THIS GUARANTEE is made on 12 April 2017

 

BETWEEN

 

(1)NCL CORPORATION LTD., an exempted company incorporated under the laws of
Bermuda with its registered office at Cumberland House, 9th Floor, 1 Victoria
Street, Hamilton HM11, Bermuda (the “Guarantor”);

 

(2)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK a société anonyme, having a
share capital of EUR 7,851,636,342 and its registered office located at 12,
Place des Etats-Unis, 92547 Montrouge, France registered under the no. Siren
304 187 701 at the Registre du Commerce et des Sociétés of Nanterre as security
trustee on behalf of the Secured Parties (the “Security Trustee”, which
expression includes its successors, transferees and assigns).

 

BACKGROUND

 

(A)By a shipbuilding contract dated 21 October 2016 (as amended from time to
time including on 14 December 2016, 30 January 2017, 27 February 2017, 30 March
2017 and 10 April 2017) the “Shipbuilding Contract”) entered into between (i)
Fincantieri S.p.A, a company incorporated in Italy with registered office in
Trieste, via Genova, 1, and having fiscal code 00397130584 (the “Builder”) and
(ii) Leonardo One, Ltd. (the “Borrower”), the Builder has agreed to design,
construct and deliver, and the Borrower has agreed to purchase, a 3,300
passenger cruise ship currently having hull number [*] as more particularly
described in the Shipbuilding Contract to be delivered on [*] subject to any
adjustments of such delivery date in accordance with the Shipbuilding Contract.

 

(B)By a loan agreement dated 12 April 2017 (as amended from time to time, the
“Loan Agreement”) and made between (i) the Borrower, (ii) the Lenders, (iii) the
Joint Mandated Lead Arrangers, (iv) the Agent and SACE Agent and (v) the
Security Trustee, it was agreed that the Lenders would make available to the
Borrower a loan facility of the Dollar Equivalent of up to six hundred and forty
million Euros (€ 640,000,000) and the amount of the SACE Premium (but not
exceeding eight hundred and sixty eight million, one hundred and eight thousand,
one hundred and eight Dollars and eleven cents ($868,108,108.11)) for the
purpose of assisting the Borrower in financing (a) payment or reimbursement
under the Shipbuilding Contract of all or part of 80% of the Final Contract
Price up to the Eligible Amount and (b) reimbursement to the Borrower of 100% of
the First Instalment of the SACE Premium paid by it to SACE and payment to SACE
of 100% of the Second Instalment of the SACE Premium (as defined therein).

 

(C)The execution and delivery to the Security Trustee of this Guarantee is one
of the conditions precedent to the availability of the facility under the Loan
Agreement.

 

IT IS AGREED as follows:

 

1Interpretation

 

1.1Defined expressions

 

Words and expressions defined in the Loan Agreement shall have the same meanings
when used in this Guarantee unless the context otherwise requires.

 

1.2Construction of certain terms

 

In this Guarantee:

 

“Apollo” means the Fund and any Fund Affiliate.

 

 

 



 

“Bankruptcy” includes a liquidation, receivership or administration and any form
of suspension of payments, arrangement with creditors or reorganisation under
any corporate or insolvency law of any country.

 

“Capital Stock” means:

 

(a)in the case of a corporation or company, corporate stock or shares;

 

(b)in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(c)in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

(d)any other interest or participation that confers on a person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing person.

 

“First Financial Quarter” means the financial quarter ending immediately prior
to or on the date falling forty five (45) days before the first Drawdown Date.

 

“Fund” means Apollo Management VI, L.P. and other co-investment partnerships
managed by Apollo Management VI, L.P.

 

“Fund Affiliate” means (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management VI, L.P. or Apollo
Management V, L.P.

 

“Loan Agreement” means the loan agreement dated 12 April 2017 referred to in
Recital (B) and includes any existing or future amendments, restatements, or
supplements, whether made with the Guarantor’s consent or otherwise.

 

“Management” means the employees of the Guarantor and its subsidiaries or their
dependants or any trust for which such persons are the intended beneficiary.

 

1.3Application of construction and interpretation provisions of Loan Agreement

 

Clauses 1.2 (Construction of certain terms) to 1.6 (General Interpretation) of
the Loan Agreement apply, with any necessary modifications, to this Guarantee.

 

1.4Non-applicable provisions between the Guarantor and German Lenders

 

The Guarantor acknowledges and agrees that to the extent required for compliance
with Section 7 of the Foreign Commerce Regulation (Außenwirtschaftsverordnung)
(the “Foreign Commerce Regulation”) and any other anti-boycott legislation, in
connection with section 4 paragraph (1)(a)(3) of the Foreign Trade Law
(Außenwirtschaftsgesetz) by any Lender incorporated or having its registered
office or Facility Office in the Federal Republic of Germany (a “German
Lender”), the Guarantor does not make (a) any representation under Clause 10.12
(Sanctions) or (b) any undertakings under any of Clause 11.19 (Illicit
Payments), Clause 11.20 (Prohibited Payments), and Clause 11.21 (Sanctions) of
this Guarantee, to or in favour of any German Lender.

 

 2 

 

  

2Guarantee

 

2.1Guarantee and indemnity

 

The Guarantor unconditionally and irrevocably:

 

(a)guarantees to the Security Trustee punctual performance by the Borrower of
all the Borrower’s obligations under or in connection with the Loan Agreement
and every other Finance Document;

 

(b)undertakes to the Security Trustee that whenever the Borrower does not pay
any amount when due under or in connection with the Loan Agreement and the other
Finance Documents, the Guarantor shall immediately on demand pay that amount as
if it was the principal obligor;

 

(c)agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Security Trustee and each other Secured Party immediately on demand by the
Security Trustee against any cost, loss or liability it incurs as a result of
the Borrower not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under the Loan Agreement or
any other Finance Document on the date when it would have been due. Any such
demand for indemnification shall be made through the Security Trustee, for
itself or on behalf of the Secured Parties. The amount payable by the Guarantor
under this indemnity will not exceed the amount it would have had to pay under
this Clause 2.1 (Guarantee and indemnity) if the amount claimed had been
recoverable on the basis of a guarantee.

 

2.2No limit on number of demands

 

The Security Trustee may serve any number of demands under Clause 2.1 (Guarantee
and indemnity).

 

3Liability as Principal and Independent Debtor

 

3.1Principal and independent debtor

 

The Guarantor shall be liable under this Guarantee as a principal and
independent debtor and accordingly it shall not have, as regards this Guarantee,
any of the rights or defences of a surety.

 

3.2Waiver of rights and defences

 

Without limiting the generality of Clause 3.1 (Principal and independent
debtor), the obligations of the Guarantor under this Guarantee will not be
affected by an act, omission, matter or thing which, but for this Clause, would
reduce, release or prejudice any of its obligations under this Guarantee
(without limitation and whether or not known to it or any Secured Party)
including:

 

(a)any time, waiver or consent granted to, or composition with, the Borrower or
other person;

 

(b)the release of the Borrower or any other person under the terms of any
composition or arrangement with any creditor of any affiliate of the Borrower;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any other
person;

 

(e)any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document or
security;

 

 3 

 

  

(f)any insolvency or similar proceedings;

 

(g)any arrangement or concession (including a rescheduling or acceptance of
partial payments) relating to, or affecting, the Finance Documents;

 

(h)any release or loss whatsoever of any guarantee, right or Security Interest
created by the Finance Documents;

 

(i)any failure whatsoever promptly or properly to exercise or enforce any such
right or Security Interest, including a failure to realise for its full market
value an asset covered by such a Security Interest; or

 

(j)any other Finance Document or any Security Interest now being or later
becoming void, unenforceable, illegal or invalid or otherwise defective for any
reason, including a neglect to register it.

 

4Expenses

 

4.1Costs of preservation of rights, enforcement etc

 

The Guarantor shall pay to the Security Trustee on its demand the amount of all
expenses incurred by the Security Trustee or any other Secured Party in
connection with any matter arising out of this Guarantee or any Security
Interest connected with it, including any advice, claim or proceedings relating
to this Guarantee or such a Security Interest.

 

4.2Fees and expenses payable under Loan Agreement

 

Clause 4.1 (Costs of preservation of rights, enforcement etc) is without
prejudice to the Guarantor’s liabilities in respect of the Borrower’s
obligations under clauses 9 (Fees) and 10 (Taxes, Increased Costs, Costs and
Related Charges) of the Loan Agreement and under similar provisions of other
Finance Documents.

 

5Adjustment of Transactions

 

5.1Reinstatement of obligation to pay

 

The Guarantor shall pay to the Security Trustee on its demand any amount which
any Secured Party is required, or agrees, to pay pursuant to any claim by, or
settlement with, a trustee in bankruptcy of the Borrower or of any other Obligor
(or similar person) on the ground that the Loan Agreement or any other Finance
Document, or a payment by the Borrower or of such other Obligor, was invalid or
on any similar ground.

 

6Payments

 

6.1Method of payments

 

Any amount due under this Guarantee shall be paid:

 

(a)in immediately available funds;

 

(b)to such account as the Security Trustee may from time to time notify to the
Guarantor;

 

(c)without any form of set-off, cross-claim or condition; and

 

 4 

 

  

(d)free and clear of any tax deduction except a tax deduction which the
Guarantor is required by law to make.

 

6.2Grossing-up for taxes

 

If the Guarantor is required by law to make a tax deduction, the amount due to
the Security Trustee shall be increased by the amount necessary to ensure that
the Security Trustee and (if the payment is not due to the Security Trustee for
its own account) the Secured Party beneficially interested in the payment
receives and retains a net amount which, after the tax deduction, is equal to
the full amount that it would otherwise have received.

 

6.3Tax Credits

 

If an additional payment is made by the Guarantor under this Clause and any
Secured Party determines that it has received or been granted a credit against
or relief of or calculated with reference to the deduction giving rise to such
additional payment, such Secured Party shall, to the extent that it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment and provided that it has received the cash benefit of
such credit, relief or remission, pay to the Guarantor such amount as such
Secured Party shall in its reasonable opinion have concluded to be attributable
to the relevant deduction. Any such payment shall be conclusive evidence of the
amount due to the Guarantor hereunder and shall be accepted by the Guarantor in
full and final settlement of its rights of reimbursement hereunder in respect of
such deduction. Nothing herein contained shall interfere with the right of each
Secured Party to arrange its tax affairs in whatever manner it thinks fit.

 

6.4To the extent that this Clause 6 (Payments) imposes obligations or
restrictions on a Secured Party, such obligations or restrictions shall not
apply to SACE and SACE shall have no obligations hereunder nor be constrained by
such restrictions.

 

7Interest

 

7.1Accrual of interest

 

Any amount due under this Guarantee shall carry interest after the date on which
the Security Trustee demands payment of it until it is actually paid, unless
interest on that same amount also accrues under the Loan Agreement.

 

7.2Calculation of interest

 

Interest on sums payable under this Guarantee shall be calculated and accrue in
the same way as interest under clause 6 (Interest) of the Loan Agreement.

 

7.3Guarantee extends to interest payable under Loan Agreement

 

For the avoidance of doubt, it is confirmed that this Guarantee covers all
interest payable under the Loan Agreement, including that payable under clause
17 (Interest on Late Payments) of the Loan Agreement.

 

8Subordination

 

8.1Subordination of rights of Guarantor

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, all rights which the Guarantor at any time
has (whether in respect of this Guarantee or any other transaction) against the
Borrower, any other Obligor or their respective assets shall be fully
subordinated to the rights of the Secured Parties under the Finance Documents;
and in particular, the Guarantor shall not:

 

 5 

 

  

(a)claim, or in a bankruptcy of the Borrower or any other Obligor prove for, any
amount payable to the Guarantor by the Borrower or any other Obligor, whether in
respect of this Guarantee or any other transaction;

 

(b)take or enforce any Security Interest for any such amount;

 

(c)exercise any right to be indemnified by an Obligor;

 

(d)bring legal or other proceedings for an order requiring the Borrower or any
other Obligor to make any payment, or perform any obligation, in respect of
which any Guarantor has given a guarantee, undertaking or indemnity under this
Guarantee;

 

(e)claim to set-off any such amount against any amount payable by the Guarantor
to the Borrower or any other Obligor; or

 

(f)claim any subrogation or right of contribution or other right in respect of
any Finance Document or any sum received or recovered by any Secured Party under
a Finance Document.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Secured Parties and shall promptly pay or
transfer the same to the Security Trustee or as the Security Trustee may direct
for application in accordance with the Loan Agreement and the Finance Documents.

 

9Enforcement

 

9.1No requirement to commence proceedings against Borrower

 

The Guarantor waives any right it may have of first requiring the Security
Trustee or any other Secured Party to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Guarantee. Neither the Security Trustee nor any other
Secured Party will need to make any demand under, commence any proceedings
under, or enforce any guarantee or any Security Interest contained in or created
by, the Loan Agreement or any other Finance Document before claiming or
commencing proceedings under this Guarantee. This waiver applies irrespective of
any law or any provision of a Finance Document to the contrary.

 

9.2Conclusive evidence of certain matters

 

However, as against the Guarantor:

 

(a)any judgment or order of a court in England or the jurisdiction of the
Approved Flag or Bermuda or the United States of America in connection with the
Loan Agreement; and

 

(b)any statement or admission by the Borrower in connection with the Loan
Agreement,

 

shall be binding and conclusive as to all matters of fact and law to which it
relates.



 

 6 

 

 



9.3Suspense account



  

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, the
Security Trustee and any Secured Party may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by it (or any trustee or agent on its behalf which, in the case of a
Secured Party, shall include the Agent and the Security Trustee) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and the Guarantor shall not be
entitled to the benefit of the same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Guarantee.

 

10Representations and Warranties

 

10.1General

 

The Guarantor represents and warrants to the Security Trustee as follows on the
date of this Guarantee, which representations and warranties shall be deemed to
be repeated, with reference mutatis mutandis to the facts and circumstances
subsisting, as if made on each day from the date of this Guarantee to the end of
the Security Period.

 

10.2Status

 

The Guarantor is duly incorporated and validly existing and in good standing
under the laws of Bermuda as an exempted company.

 

10.3Corporate power

 

The Guarantor has the corporate capacity, and has taken all corporate action and
obtained all consents necessary for it:

 

(a)to execute this Guarantee; and

 

(b)to make all the payments contemplated by, and to comply with, this Guarantee.

 

10.4Consents in force

 

All the consents referred to in Clause 10.3 (Corporate power) remain in force
and nothing has occurred which makes any of them liable to revocation.

 

10.5Legal validity

 

This Guarantee constitutes the Guarantor’s legal, valid and binding obligations
enforceable against the Guarantor in accordance with its terms subject to any
relevant insolvency laws affecting creditors’ rights generally.

 

10.6No conflicts

 

The execution by the Guarantor of this Guarantee and its compliance with this
Guarantee will not involve or lead to a contravention of:

 

(a)any law or regulation; or

 

(b)the constitutional documents of the Guarantor; or

 

(c)any contractual or other obligation or restriction which is binding on the
Guarantor or any of its assets.

 

 7 

 

  

10.7No withholding taxes

 

All payments which the Guarantor is liable to make under this Guarantee may be
made without deduction or withholding for or on account of any tax payable under
any law of Bermuda or the United States of America.

 

10.8No default

 

To the knowledge of the Guarantor, no Event of Default has occurred which is
continuing.

 

10.9Information

 

All information which has been provided in writing by or on behalf of the
Guarantor to the Security Trustee or any other Secured Party in connection with
any Finance Document satisfied the requirements of Clause 11.2 (Information
provided to be accurate); all audited and unaudited accounts which have been so
provided satisfied the requirements of Clause 11.4 (Form of financial
statements); and there has been no material adverse change in the financial
position or state of affairs of the Guarantor from that disclosed in the latest
of those accounts.

 

10.10No litigation

 

No legal or administrative action involving the Guarantor has been commenced or
taken or, to the Guarantor’s knowledge, is likely to be commenced or taken
which, in either case, would be likely to have a material adverse effect on the
Guarantor’s financial position or profitability.

 

10.11No Security Interests

 

None of the assets or rights of the Guarantor is subject to any Security
Interest except any Security Interest which (i) qualifies as a Permitted
Security Interest with respect to the Guarantor or (ii) is permitted by Clause
11.11 (Negative pledge).

 

10.12Sanctions

 

(a)No payments made or to be made by the Guarantor in respect of amounts due
under the Loan Agreement or any Finance Document have been or shall be funded
out of funds of Illicit Origin and none of the sources of funds to be used by
the Guarantor in connection with the construction of the Ship or its business
are of Illicit Origin.

 

(b)To the best of the Guarantor’s knowledge, no Prohibited Payment has been or
will be made or provided, directly or indirectly, by (or on behalf of) it, any
of its affiliates, its or its officers, directors or any other person acting on
its behalf to, or for the benefit of, any authority (or any official, officer,
director, agent or key employee of, or other person with management
responsibilities in, of any authority) in connection with the Ship, the Loan
Agreement and/or the Finance Documents.

 

(c)The Guarantor:

 

(i)is not a Prohibited Person;

 

(ii)is not owned or controlled by or acting directly or indirectly on behalf of
or for the benefit of, a Prohibited Person; or

 

(iii)does not own or control a Prohibited Person.

 

 8 

 

  

11Undertakings

 

11.1General

 

The Guarantor undertakes with the Security Trustee to comply with the following
provisions of this Clause 11 (Undertakings) at all times from the date of this
Deed to the end of the Security Period, except as the Security Trustee may
otherwise permit.

 

11.2Information provided to be accurate

 

All financial and other information which is provided in writing by or on behalf
of the Guarantor under or in connection with this Guarantee will be true and not
misleading and will not omit any material fact or consideration.

 

11.3Provision of financial statements

 

The Guarantor will send to the Security Trustee:

 

(a)as soon as practicable, but in no event later than 120 days after the end of
each financial year of the Guarantor beginning with the year ending 31 December
2016, the audited consolidated accounts of the Guarantor and its subsidiaries;

 

(b)as soon as practicable (and in any event within forty-five (45) days of the
end of the contemplated quarter in respect of the first three quarters of each
fiscal year and 90 days in respect of the final quarter) a copy of the unaudited
consolidated quarterly management accounts (including current and year to date
profit and loss statements and balance sheet compared to the previous year and
to budget) of the Guarantor certified as to their correctness by the chief
financial officer of the Guarantor (it being understood that the delivery by the
Guarantor of quarterly or annual reports as filed with the Securities and
Exchange Commission in respect of the Guarantor and its consolidated
subsidiaries shall satisfy all the requirements of this paragraph (b));

 

(c)a compliance certificate in the form set out in Schedule 1 to this Guarantee
or in such other form as the Security Trustee may reasonably require (each a
“Compliance Certificate"):

 

(i)for the first time, no later than the First Financial Quarter on the basis of
the latest available quarterly financial statements, and

 

(ii)at the same time as there is delivered to the Security Trustee, and together
with, each set of unaudited consolidated quarterly management accounts under
paragraph (b) and, if applicable, audited consolidated accounts under paragraph
(a), duly signed by the chief financial officer of the Guarantor and certifying
whether or not the requirements of Clause 11.15 (Financial Covenants) are then
complied with;

 

(d)such additional financial or other relevant information regarding the
Guarantor and the Group as the Security Trustee may reasonably request; and

 

(e)(i) As soon as practicable (and in any event within 120 days after the close
of each fiscal year), commencing with the fiscal year ending 31 December 2016,
annual cash flow projections on a consolidated basis of the Group showing on a
monthly basis advance ticket sales (for at least 12 months following the date of
such statement) for the Group;

 

(i)As soon as practicable (and in any event not later than January 31 of each
fiscal year):

 

(ii)a budget for the Group for such new fiscal year including a 12 month
liquidity budget for such new fiscal year;

 

 9 

 

  

(f)updated financial projections of the Group for at least the next five years
(including an income statement, balance sheet statement and cash flow statement
and quarterly break downs for the first of those five years); and

 

(g)an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings;

 

11.4Form of financial statements

 

All accounts (audited and unaudited) delivered under Clause 11.3 (Provision of
financial statements) will:

 

(a)be prepared in accordance with GAAP;

 

(b)when required to be audited, be audited by the auditors which are the
Guarantor's auditors at the date of this Guarantee or other auditors approved by
the Security Trustee, provided that, such approval by the Security Trustee shall
not be unreasonably withheld or delayed;

 

(c)give a true and fair view of the state of affairs of the Guarantor and its
subsidiaries at the date of those accounts and of their profit for the period to
which those accounts relate; and

 

(d)fully disclose or provide for all significant liabilities of the Guarantor
and its subsidiaries.

 

11.5Shareholder and creditor notices

 

The Guarantor will send the Security Trustee, at the same time as they are
despatched, copies of all communications which are despatched to the Guarantor's
shareholders or creditors generally or any class of them.

 

11.6Consents

 

The Guarantor will maintain in force and promptly obtain or renew, and will
promptly send certified copies to the Security Trustee of, all consents
required:

 

(a)for the Guarantor to perform its obligations under this Guarantee;

 

(b)for the validity or enforceability of this Guarantee,

 

and the Guarantor will comply with the terms of all such consents.

 

11.7Notification of litigation

 

The Guarantor will provide the Security Trustee with details of any material
legal or administrative action involving the Guarantor as soon as such action is
instituted or it becomes apparent to the Guarantor that it is likely to be
instituted (and for this purpose proceedings shall be deemed to be material if
they involve a claim in an amount exceeding twenty million Dollars or the
equivalent in another currency).

 

11.8Domicile and principal place of business

 

The Guarantor:

 

(a)will maintain its domicile and registered office at the address stated at the
commencement of this Guarantee or at such other address in Bermuda as is
notified beforehand to the Security Trustee;

 

 10 

 

  

(b)will maintain its principal place of business and keep its corporate
documents and records in the United States of America at 7665 Corporate Center
Drive, Miami, 33126, Florida (Fax: (305) 436 4140) or at such other address in
the United States of America as is notified beforehand to the Security Trustee;
and

 

(c)will not move its domicile out of Bermuda nor its principal place of business
out of the United States of America without the prior agreement of the Security
Trustee, acting with the authorisation of the Secured Parties, such agreement
not to be unreasonably withheld.

 

11.9Notification of default

 

The Guarantor will notify the Security Trustee as soon as the Guarantor becomes
aware of the occurrence of an Event of Default and will thereafter keep the
Security Trustee fully up-to-date with all developments.

 

11.10Maintenance of status

 

The Guarantor will maintain its separate corporate existence and remain in good
standing under the laws of Bermuda.

 

11.11Negative pledge

 

The Guarantor shall not, and shall procure that the Borrower will not, create or
permit to arise any Security Interest over any asset present or future except
Security Interests created or permitted by the Finance Documents and except for
the following:

 

(a)Security Interests created with the prior consent of the Security Trustee or
otherwise permitted by the Finance Documents;

 

(b)in the case of the Guarantor, Security Interests which qualify as Permitted
Security Interests with respect to the Guarantor;

 

(c)in the case of the Borrower, Security Interests permitted under clause 12.8
(Negative pledge) of the Loan Agreement;

 

(d)Security Interests provided in favour of lenders under and in connection with
any refinancing of the Existing Indebtedness or any financing arrangements
entered into by any member of the Group for the acquisition of additional or
replacement ship(s) (including any refinancing of any such arrangement) but
limited to:

 

(i)pledges of the share capital of the relevant ship owning subsidiary(/ies);
and/or

 

(ii)ship mortgages and other securities over the financed ship(s).

 

11.12No disposal of assets, change of business

 

The Guarantor will:

 

(a)not, and shall procure that its subsidiaries, as a group, shall not, transfer
all or substantially all of the cruise vessels owned by them and shall procure
that any cruise vessels which are disposed of in compliance with the foregoing
shall be disposed on a willing seller willing buyer basis at or about market
rate and at arm's length subject always to the provisions of any pertinent loan
documentation, and

 

(b)continue to be a holding company for a group of companies whose main business
is the operation of cruise vessels as well as the marketing of cruises on board
such vessels and the Guarantor will not change its main line of business so as
to affect any Obligor's ability to perform its obligations under the Finance
Documents or to imperil, in the opinion of the Security Trustee, the security
created by any of the Finance Documents or the SACE Insurance Policy.

 

 11 

 



 

11.13No merger etc

 

The Guarantor shall not enter into any form of merger, sub-division,
amalgamation, restructuring, consolidation, winding-up, dissolution or anything
analogous thereto or acquire any entity, share capital or obligations of any
corporation or other entity (each of the foregoing being a "Transaction")
unless:

 

(a)the Guarantor has notified the Security Trustee in writing of the agreed
terms of the relevant Transaction promptly after such terms have been agreed as
heads of terms (or similar) and thereafter notified the Security Trustee in
writing of any significant amendments to such terms during the course of the
negotiation of the relevant Transaction; and

 

(b)the relevant Transaction does not require or involve or result in any
dissolution of the Guarantor so that at all times the Guarantor remains in
existence; and

 

(c)each notice delivered to the Security Trustee pursuant to paragraph (a) above
is accompanied by a certificate signed by the chief financial officer of the
Guarantor whereby the Guarantor represents and warrants to the Security Trustee
that the relevant Transaction will not:

 

(i)adversely affect the ability of any Obligor to perform its obligations under
the Finance Documents;

 

(ii)imperil the security created by any of the Finance Documents or the SACE
Insurance Policy; or

 

(iii)affect the ability of the Guarantor to comply with the financial covenants
contained in Clause 11.15 (Financial Covenants); and

 

(d)if the merger or analogous transaction involves the Guarantor or the
Borrower, all the necessary "Know your customer requirements" have been complied
with.

 

11.14Maintenance of ownership of Borrower and Guarantor.

 

(a)The Guarantor shall remain the direct or indirect beneficial owner of the
entire issued and allotted share capital of the Shareholder, free from any
Security Interest and the Shareholder shall remain the legal holder and direct
beneficial owner of all shares in the Borrower, free from any Security Interest,
except that created in favour of the Security Trustee; or

 

(b)no person or "group" (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 (15 USC §78a et seq.) (the "Exchange Act") as in
effect on the date of this Guarantee) shall acquire beneficial ownership of 35%
or more on a fully diluted basis of the voting interest in the Guarantor's
equity interests unless a combination of Apollo and Management (the "Permitted
Holders") shall own directly or indirectly, more than such person or "group" on
a fully diluted basis of the voting interest in the Guarantor's equity
interests.

 

11.15Financial Covenants

 

(a)The Guarantor will not permit the Free Liquidity to be less than fifty
million Dollars ($50,000,000) at any time.

 

(b)The Guarantor will not permit the ratio of Total Net Funded Debt to Total
Capitalization to be greater than 0.70:1.00 at any time.

 

 12 

 

  

(c)The Guarantor will not permit the ratio of Consolidated EBITDA to
Consolidated Debt Service for the Group at the end of any fiscal quarter,
computed for the period of the four consecutive fiscal quarters ending as at the
end of the relevant fiscal quarter, to be less than 1.25:1.00 unless the Free
Liquidity of the Group at all times during such period of four consecutive
fiscal quarters ending as at the end of such fiscal quarter was equal to or
greater than one hundred million Dollars ($100,000,000).

 

11.16Financial definitions

 

For the purposes of Clause 11.15 (Financial Covenants):

 

(a)"Cash Balance" shall mean, at any date of determination, the unencumbered and
otherwise unrestricted cash and Cash Equivalents of the Group;

 

(b)"Cash Equivalents" shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
two hundred million Dollars ($200,000,000), with maturities of not more than one
year from the date of acquisition by any person, (iii) repurchase obligations
with a term of not more than 90 days for underlying securities of the types
described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
any person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least B-1 or the equivalent thereof by Moody's
and in each case maturing not more than one year after the date of acquisition
by any other person, and (v) investments in money market funds substantially all
of whose assets are comprised of securities of the types described in clauses
(i) through (iv) above;

 

(c)"Consolidated Debt Service" shall mean, for any relevant period, the sum
(without double counting), determined in accordance with GAAP, of:

 

(i)the aggregate principal payable or paid during such period on any
Indebtedness for Borrowed Money of any member of the Group, other than:

 

(A)principal of any such Indebtedness for Borrowed Money prepaid at the option
of the relevant member of the Group or by virtue of "cash sweep" or "special
liquidity" cash sweep provisions (or analogous provisions) in any debt facility
of the Group;

 

(B)principal of any such Indebtedness for Borrowed Money prepaid upon a sale or
a Total Loss of any ship (as if references in that definition were to all ships
and not just the Ship) owned or leased under a capital lease by any member of
the Group; and

 

(C)balloon payments of any such Indebtedness for Borrowed Money payable during
such period (and for the purpose of this paragraph (c) a "balloon payment" shall
not include any scheduled repayment installment of such Indebtedness for
Borrowed Money which forms part of the balloon);

 

(ii)Consolidated Interest Expense for such period;

 

(iii)the aggregate amount of any dividend or distribution of present or future
assets, undertakings, rights or revenues to any shareholder of any member of the
Group (other than the Guarantor, or one of its wholly owned Subsidiaries) or any
dividends or distributions other than tax distributions in each case paid during
such period; and

 

 13 

 

  

(iv)all rent under any capital lease obligations by which the Guarantor or any
consolidated Subsidiary is bound which are payable or paid during such period
and the portion of any debt discount that must be amortized in such period;

 

as calculated in accordance with GAAP and derived from the then latest accounts
delivered under Clause 11.3 (Provision of financial statements);

 

(d)"Consolidated EBITDA" shall mean, for any relevant period, the aggregate of:

 

(i)Consolidated Net Income from the Guarantor's operations for such period; and

 

(ii)the aggregate amounts deducted in determining Consolidated Net Income for
such period in respect of gains and losses from the sale of assets or reserves
relating thereto, Consolidated Interest Expense, depreciation and amortization,
impairment charges and any other non-cash charges and deferred income tax
expense for such period.

 

(e)"Consolidated Interest Expense" shall mean, for any relevant period, the
consolidated interest expense (excluding capitalized interest) of the Group for
such period;

 

(f)"Consolidated Net Income" shall mean, for any relevant period, the
consolidated net income (or loss) of the Group for such period as determined in
accordance with GAAP;

 

(g)"Free Liquidity" shall mean, at any date of determination, the aggregate of
the Cash Balance or any other amounts available for drawing under other
revolving or other credit facilities of the Group, which remain undrawn, could
be drawn for general working capital purposes or other general corporate
purposes and would not, if drawn, be repayable within six months;

 

(h)"Indebtedness" shall mean any obligation for the payment or repayment of
money, whether as principal or as surety and whether present or future, actual
or contingent including, without limitation, pursuant to an Interest Rate
Protection Agreement or Other Hedging Agreement;

 

(i)"Indebtedness for Borrowed Money" shall mean Indebtedness (whether present or
future, actual or contingent, long-term or short-term, secured or unsecured) in
respect of:

 

(i)moneys borrowed or raised;

 

(ii)the advance or extension of credit (including interest and other charges on
or in respect of any of the foregoing);

 

(iii)the amount of any liability in respect of leases which, in accordance with
GAAP, are capital leases;

 

(iv)the amount of any liability in respect of the purchase price for assets or
services payment of which is deferred for a period in excess of 180 days;

 

(v)all reimbursement obligations whether contingent or not in respect of amounts
paid under a letter of credit or similar instrument; and

 

(vi)(without double counting) any guarantee of Indebtedness falling within
paragraphs (i) to (v) above;

 

PROVIDED THAT the following shall not constitute Indebtedness for Borrowed
Money:

 

(A)loans and advances made by other members of the Group which are subordinated
to the rights of the Secured Parties;

 

 14 

 

  

(B)loans and advances made by any shareholder of the Guarantor which are
subordinated to the rights of the Secured Parties on terms reasonably
satisfactory to the Agent; and

 

(C)any liabilities of the Guarantor or any other member of the Group under any
Interest Rate Protection Agreement or any Other Hedging Agreement or other
derivative transactions of a non-speculative nature;

 

(j)"Interest Rate Protection Agreement" shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Joint Mandated
Lead Arranger or its Affiliate, and the Guarantor and/or the Borrower in
relation to the Secured Liabilities of the Borrower under the Loan Agreement;

 

(k)"Other Hedging Agreement" shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements entered into between a Lender or its Affiliate, or a Joint Mandated
Lead Arranger or its Affiliates, and the Guarantor and/or the Borrower in
relation to the Secured Liabilities of the Borrower under the Loan Agreement and
designed to protect against the fluctuations in currency or commodity values;

 

(l)"Total Capitalization" means, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders' equity of the Group at such date
determined in accordance with GAAP and derived from the then latest accounts
delivered under Clause 11.3 (Provision of financial statements); provided it is
understood that the effect of any impairment of intangible assets shall be added
back to stockholders' equity; and

 

(m)"Total Net Funded Debt" shall mean, as at any relevant date:

 

(i)Indebtedness for Borrowed Money of the Group on a consolidated basis; and

 

(ii)the amount of any Indebtedness for Borrowed Money of any person which is not
a member of the Group but which is guaranteed by a member of the Group as at
such date;

 

less an amount equal to any Cash Balance as at such date; provided that any
Commitments and other amounts available for drawing under other revolving or
other credit facilities of the Group which remain undrawn shall not be counted
as cash or indebtedness for the purposes of this Guarantee.

 

11.17Negative Undertakings

 

(a)The Guarantor may:

 

(i)at any time prior to the end of the First Financial Quarter, declare or pay
dividends or make other distributions or payment in respect of Financial
Indebtedness owed to its shareholders without the prior written consent of the
Security Trustee;

 

(ii)at any time after the end of the First Financial Quarter, declare or pay
dividends or make other distributions or payment in respect of Financial
Indebtedness owed to its shareholders without the prior written consent of the
Security Trustee, subject to it on each such occasion satisfying the Security
Trustee acting on behalf of the Secured Parties that it will continue to meet
all the requirements of Clause 11.15 (Financial Covenants), if such covenants
were to be tested immediately following the payment of any such dividend; and

 

 15 

 



 

(iii)pay dividends (x) to persons responsible for paying the tax liability in
respect of consolidated, combined, unitary or affiliated tax returns for each
relevant jurisdiction of the Group, or (y) to holders of the Guarantor's Capital
Stock with respect to income taxable as a result of a member of the Group being
taxed as a pass-through entity for U.S. Federal, state and local income tax
purposes or attributable to any member of the Group,

 

provided that the actions in paragraphs (ii) and (iii) above shall only be
permitted if there is no Event of Default which is continuing under the Loan
Agreement and no Event of Default would arise from the payment of such dividend.

 

(b)The Guarantor shall not, and shall procure that none of its subsidiaries
shall:

 

(i)make loans to any person that is not the Guarantor or a direct or indirect
subsidiary of the Guarantor; or

 

(ii)issue or enter into one or more guarantees covering the obligations of any
person which is not the Guarantor or a direct or indirect subsidiary of the
Guarantor,

 

except if such loan is granted to a non subsidiary or such guarantee is issued
in the ordinary course of business covering the obligations of a non subsidiary
and the aggregate amount of all such loans and guarantees made or issued by the
Guarantor and its subsidiaries does not exceed [*] Dollars ($[*]) or is
otherwise approved by the Security Trustee which approval shall not be
unreasonably withheld if such loan or guarantee in respect of a non subsidiary
would neither:

 

(A)affect the ability of any Obligor to perform its obligations under the
Finance Documents; nor

 

(B)imperil the security created by any of the Finance Documents or the SACE
Insurance Policy; nor

 

(C)affect the ability of the Guarantor to comply with the financial covenants
contained in Clause 11.15 (Financial Covenants) if such covenants were to be
tested immediately following the grant of such loan or the issuance of such
guarantee, as demonstrated by evidence satisfactory to the Security Trustee.

 

11.18Most favoured nations

 

The Guarantor undertakes that if at any time after the date of this Guarantee it
enters into any financial contract or financial document relating to any
Financial Indebtedness with or which has the support of any export credit agency
and which contains pari passu provisions or cross default provisions which are
more favourable to the lenders than those contained in paragraph (l) of clause
11.2 (Continuing representations and warranties) of the Loan Agreement and
clause 18.6 (Cross default) of the Loan Agreement respectively, the Guarantor
shall immediately notify the Borrower and the Agent of such provisions and the
relevant provisions contained in the Loan Agreement shall be deemed amended so
that such more favourable pari passu provisions or cross default provisions are
granted to the Creditor Parties pursuant to the Loan Agreement.

 

11.19Illicit Payments

 

No payments made by the Guarantor in respect of amounts due under the Loan
Agreement or any Finance Document shall be funded out of funds of Illicit Origin
and none of the sources of funds to be used by the Guarantor in connection with
the construction of the Ship or its business shall be of Illicit Origin.

 

 16 

 

  

11.20Prohibited Payments

 

No Prohibited Payment shall be made or provided, directly or indirectly, by (or
on behalf of) the Guarantor or any of its affiliates, officers, directors or any
other person acting on its behalf to, or for the benefit of, any authority (or
any official, officer, director, agent or key employee of, or other person with
management responsibilities in, of any authority) in connection with the Ship,
the Loan Agreement and/or the Finance Documents.

 

11.21Sanctions

 

The Guarantor shall comply, or procure compliance with all Sanctions.

 

11.22Additional Undertakings

 

The Guarantor shall not and shall procure that no Obligor shall do (or fail to
do) or cause or permit another person to do (or omit to do) anything which is
likely to:

 

(a)make it unlawful for an Obligor to perform any of its obligations under the
Transaction Documents;

 

(b)cause any obligation of an Obligor under the Finance Documents to cease to be
legal, valid, binding or enforceable if that cessation individually or together
with any other cessations materially or adversely affects the interests of the
Secured Parties under the Transaction Documents;

 

(c)cause any Transaction Document to cease to be in full force and effect;

 

(d)cause any Security Interest to lose its priority or ranking; and

 

(e)imperil or jeopardise any Security Interest.

 

12Judgments and Currency Indemnity

 

12.1Judgments relating to Loan Agreement

 

This Guarantee shall cover any amount payable by the Borrower under or in
connection with any judgment relating to the Loan Agreement.

 

12.2Currency indemnity

 

In addition, clause 20.4 (Currency indemnity) of the Loan Agreement shall apply,
with any necessary adaptations, in relation to this Guarantee.

 

13Set-Off

 

13.1Application of credit balances

 

Each Secured Party may without prior notice:

 

(a)apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Guarantor at any office in any country
of that Secured Party in or towards satisfaction of any sum then due from the
Guarantor to that Secured Party under this Guarantee; and

 

(b)for that purpose:

 

(i)break, or alter the maturity of, all or any part of a deposit of the
Guarantor;

 

 17 

 

  

(ii)convert or translate all or any part of a deposit or other credit balance
into Dollars;

 

(iii)enter into any other transaction or make any entry with regard to the
credit balance which the Secured Party concerned considers appropriate.

 

13.2Existing rights unaffected

 

No Secured Party shall be obliged to exercise any of its rights under Clause
13.1 (Application of credit balances); and those rights shall be without
prejudice and in addition to any right of set-off, combination of accounts,
charge, lien or other right or remedy to which a Secured Party is entitled
(whether under the general law or any document).

 

13.3Sums deemed due to a Lender

 

For the purposes of this Clause 13 (Set-Off), a sum payable by the Guarantor to
the Security Trustee for distribution to, or for the account of, a Lender shall
be treated as a sum due to that Lender; and each Lender's proportion of a sum so
payable for distribution to, or for the account of, the Lenders shall be treated
as a sum due to that Lender.

 

14Supplemental

 

14.1Continuing guarantee

 

This Guarantee shall remain in force as a continuing security at all times
during the Security Period, regardless of any intermediate payment or discharge
in whole or in part.

 

14.2Rights cumulative, non-exclusive

 

The Security Trustee's rights under and in connection with this Guarantee are
cumulative, may be exercised as often as appears expedient and shall not be
taken to exclude or limit any right or remedy conferred by law.

 

14.3No impairment of rights under Guarantee

 

If the Security Trustee omits to exercise, delays in exercising or invalidly
exercises any of its rights under this Guarantee, that shall not impair that or
any other right of the Security Trustee under this Guarantee.

 

14.4Severability of provisions

 

If any provision of this Guarantee is or subsequently becomes void, illegal,
unenforceable or otherwise invalid, that shall not affect the validity, legality
or enforceability of its other provisions.

 

14.5Guarantee not affected by other security

 

This Guarantee is in addition to and shall not impair, nor be impaired by, any
other guarantee, any Security Interest or any right of set-off or netting or to
combine accounts which the Security Trustee or any Secured Party may now or
later hold in connection with the Loan Agreement.

 

14.6Guarantor bound by Loan Agreement

 

The Guarantor agrees with the Security Trustee to be bound by all provisions of
the Loan Agreement which are applicable to the Obligors in the same way as if
those provisions had been set out (with any necessary modifications) in this
Guarantee.

 

 18 

 

  

14.7Applicability of provisions of Guarantee to other Security Interests

 

Any Security Interest which the Guarantor creates (whether at the time at which
it signs this Guarantee or at any later time) to secure any liability under this
Guarantee shall be a principal and independent security, and Clauses 3
(Liability as Principal and Independent Debtor) and 17 (Invalidity of Loan
Agreement) shall, with any necessary modifications, apply to it, notwithstanding
that the document creating the Security Interest neither describes it as a
principal or independent security nor includes provisions similar to Clauses 3
(Liability as Principal and Independent Debtor) and 17 (Invalidity of Loan
Agreement).

 

14.8Applicability of provisions of Guarantee to other rights

 

Clauses 3 (Liability as Principal and Independent Debtor) and 17 (Invalidity of
Loan Agreement) shall also apply to any right of set-off or netting or to
combine accounts which the Guarantor creates by an agreement entered into at the
time of this Guarantee or at any later time (notwithstanding that the agreement
does not include provisions similar to Clauses 3 (Liability as Principal and
Independent Debtor) and 17 (Invalidity of Loan Agreement)), being an agreement
referring to this Guarantee.

 

14.9Third party rights

 

Other than a Secured Party or the Italian Authorities, no person who is not a
party to this Guarantee has any right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Guarantee.

 

14.10Waiver of rights against SACE

 

Nothing in this Guarantee or any of the Finance Documents is intended to grant
to the Guarantor or any other person any right of contribution from or any other
right or claim against SACE and the Guarantor hereby waives irrevocably any
right of contribution or other right or claim as between itself and SACE.

 

14.11Certification or determination

 

Any certification or determination by the Security Trustee of a rate or amount
under any Finance Document or this Guarantee is, in the absence of manifest
error, conclusive evidence of the matters to which it relates.

 

14.12SACE subrogation

 

The Guarantor acknowledges that immediately upon any payment by SACE of any
amount due under the SACE Insurance Policy, SACE shall be automatically
subrogated to the extent of such payment to the rights of the Security Trustee
under this Guarantee in accordance with the SACE Insurance Policy.

 

15Assignment and Transfer

 

15.1Assignment and transfer by Security Trustee

 

(a)The Security Trustee may assign or transfer its rights under and in
connection with this Guarantee to the same extent as it may assign or transfer
its rights under the Loan Agreement.

 

(b)The Guarantor may not assign or transfer its rights under and in connection
with this Guarantee.

 

 19 

 

  

16Notices

 

16.1Notices to Guarantor

 

Any notice or demand to the Guarantor under or in connection with this Guarantee
shall be given by letter or fax at:

 

NCL Corporation Ltd.

 

7665 Corporate Center Drive

 

Miami

 

Florida, 33126

 

Fax: (305) 436 4140

 

or to such other address which the Guarantor may notify to the Security Trustee.

 

16.2Application of certain provisions of Loan Agreement

 

Clauses 32.3 (Effective date of notices) to 32.9 (Meaning of "notice") of the
Loan Agreement apply to any notice or demand under or in connection with this
Guarantee.

 

16.3Validity of demands

 

A demand under this Guarantee shall be valid notwithstanding that it is served:

 

(a)on the date on which the amount to which it relates is payable by the
Borrower under the Loan Agreement;

 

(b)at the same time as the service of a notice under clause 18.21 (Actions
following an Event of Default) of the Loan Agreement;

 

and a demand under this Guarantee may refer to all amounts payable under or in
connection with the Loan Agreement without specifying a particular sum or
aggregate sum.

 

16.4Notices to Security Trustee

 

Any notice to the Security Trustee under or in connection with this Guarantee
shall be sent to the same address and in the same manner as notices to the
Security Trustee under the Loan Agreement.

 

17Invalidity of Loan Agreement

 

17.1Invalidity of Loan Agreement

 

In the event of:

 

(a)the Loan Agreement or any provision thereof now being or later becoming, with
immediate or retrospective effect, void, illegal, unenforceable or otherwise
invalid for any reason whatsoever; or

 

(b)without limiting the scope of paragraph (a), a bankruptcy of the Borrower,
the introduction of any law or any other matter resulting in the Borrower being
discharged from liability under the Loan Agreement, or the Loan Agreement
ceasing to operate (for example, by interest ceasing to accrue);

 

 20 

 

  

this Guarantee shall cover any amount which would have been or become payable
under or in connection with the Loan Agreement if the Loan Agreement had been
and remained entirely valid, legal and enforceable, or the Borrower had not
suffered bankruptcy, or any combination of such events or circumstances, as the
case may be, and the Borrower had remained fully liable under it for liabilities
whether invalidly incurred or validly incurred but subsequently retrospectively
invalidated; and references in this Guarantee to amounts payable by the Borrower
under or in connection with the Loan Agreement shall include references to any
amount which would have so been or become payable as aforesaid.

 

17.2Invalidity of Finance Documents

 

Clause 17.1 (Invalidity of Loan Agreement) also applies to each of the other
Finance Documents to which the Borrower is a party.

 

18Governing Law and Jurisdiction

 

18.1English law

 

This Guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with,
English law.

 

18.2Exclusive English jurisdiction

 

The courts of England shall have exclusive jurisdiction to settle any Dispute.

 

18.3Process agent

 

The Guarantor irrevocably appoints EC3 Services Limited at its registered office
for the time being, presently at The St Botolph Building, 138 Houndsditch,
London, EC3A 7AR, United Kingdom, to act as its agent to receive and accept on
its behalf any process or other document relating to any proceedings in the
English courts which are connected with a Dispute.

 

18.4Secured Parties' rights unaffected

 

Nothing in this Clause 18 (Governing Law and Jurisdiction) shall exclude or
limit any right which any Secured Party may have (whether under the law of any
country, an international convention or otherwise) with regard to the bringing
of proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 

18.5Meaning of "proceedings"

 

In this Clause 18 (Governing Law and Jurisdiction), "proceedings" means
proceedings of any kind, including an application for a provisional or
protective measure and a "Dispute" means any dispute arising out of or in
connection with this Guarantee (including a dispute relating to the existence,
validity or termination of this Guarantee) or any non-contractual obligation
arising out of or in connection with this Guarantee.

 

THIS GUARANTEE has been entered into on the date stated at the beginning of this
Guarantee.

 

 21 

 

  

Execution Page

 

GUARANTOR       SIGNED by )/s/Amanda Gara for and on behalf of )Amanda Gara NCL
CORPORATION LTD. )Attorney-in-fact as its duly appointed attorney-in-fact ) in
the presence of: Ioanna Tsekoura )/s/Ioanna Tsekoura Solicitor   Clyde & Co LLP
  The St Botolph Building   138 Houndsditch   London EC3A 7AR   United Kingdom  
    SECURITY TRUSTEE       SIGNED by )/s/Jérôme LEBLOND for and on behalf of
)Jérôme LEBLOND CRÉDIT AGRICOLE CORPORATE ) AND INVESTMENT BANK )/s/Olivier
DELALANDE as its duly appointed attorney-in-fact )SHIPFINANCE DEPT in the
presence of: Julie AGNÈS )Project Manager   Overseas Officer Coordination      
/s/Julie AGNÈS

 

 22 

 

  

Schedule 1

Form of Compliance Certificate

 

To:CRÉDIT AGRICOLE CORPORATE

 

AND INVESTMENT BANK

 

12 Place des Etats-Unis,

 

92547 Montrouge

 

France

 

Attn:[l]

 

[l] 20[l]

 

Dear Sirs

 

Loan Agreement dated [l] 2017 (as amended from time to time, the "Loan
Agreement") made between (1) Leonardo One, Ltd. (the "Borrower"), (2) the banks
and financial institutions named at schedule 1 therein as lenders, (3) Crédit
Agricole Corporate and Investment Bank, HSBC Bank plc, KFW IPEX Bank Gmbh, BNP
Paribas Fortis S.A./N.V. and Cassa Depositi e Prestiti S.p.A. as Joint Mandated
Lead Arrangers, (4) Crédit Agricole Corporate and Investment Bank as Agent and
SACE Agent and (5) Crédit Agricole Corporate and Investment Bank as Security
Trustee for a loan facility of up to the aggregate of the Dollar Equivalent of
six hundred and forty million Euros (€ 640,000,000) and the amount of the SACE
Premium (but not exceeding eight hundred and sixty eight million, one hundred
and eight thousand, one hundred and eight Dollars and eleven cents
($868,108,108.11)) and Guarantee dated [l] (the "Guarantee") made between (1) us
as guarantor and (2) Crédit Agricole Corporate and Investment Bank as Security
Trustee.

 

We refer to the Loan Agreement and the Guarantee. Terms defined in the Loan
Agreement and the Guarantee have their defined meanings when used in this
Compliance Certificate.

 

We also refer to the financial covenants set out in Clause 11.15 (Financial
Covenants) of the Guarantee.

 

We certify that in relation to such covenants and by reference to the latest
accounts provided under Clause 11.3[(11.3(a))/(11.3(b))] of the Guarantee:

 

(a)Free Liquidity is $[●] and [was / was not] less than fifty million Dollars
($50,000,000) at all times during the three month period ending at the end of
the fiscal quarter for which the latest accounts have been provided;

 

(b)the ratio of Total Net Funded Debt to Total Capitalization is [l] and
therefore [was/was not] greater than 0.70:1.00 at all times during the three
month period ending at the end of the fiscal quarter for which the latest
accounts have been provided;

 

(c)[the Free Liquidity of the Group at all times during the period of four
consecutive fiscal quarters ending as at the end of the fiscal quarter for which
the latest accounts have been provided was equal to or greater than one hundred
million Dollars ($100,000,000)] [as at the end of the fiscal quarter for which
the latest accounts have been provided, computed for the period of four
consecutive fiscal quarters ending at the end of such fiscal quarter,
Consolidated EBITDA to Consolidated Debt Service is [l] and therefore [is/is
not] less than 1.25:1.00];

 

 23 

 

 

To evidence compliance with the terms of Clause 11.15 (Financial Covenants), we
attach:

 

a copy of the latest quarterly consolidated accounts of the Group as Appendix A
[and a copy of the latest annual consolidated accounts of the Group as Appendix
B].

 

No Event of Default has occurred in relation to the Borrower or the Guarantor.

 

Signed: _________________________

 

Chief Financial Officer of

 

NCL Corporation Ltd.

 

 24 

 